Citation Nr: 9906416	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  98-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 1996, 
for the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to April 9, 1997, 
for a total disability rating based on individual 
unemployability due to service connected disorders. 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The RO received the veteran's claim of entitlement to 
service connection for PTSD on April 22, 1996.

2.  The RO received the veteran's claim for a total 
disability rating based on individual unemployability due to 
service connected disorders, on May 30, 1997.

3.  A VA hospital report for hospitalization beginning April 
9, 1997, is an informal claim for a total disability rating 
based on individual unemployability due to service connected 
disorders; and is the earliest date that contains factually 
ascertainable evidence warranting a total disability rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 22, 
1996, for an award of a 70 percent disability evaluation for 
service-connected PTSD, have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1998). 

2.  The criteria for an effective date prior to April 9, 
1997, for a total disability rating based on individual 
unemployability due to service connected disorders, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.155, 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evidence shows entitlement 
earlier effective dates with respect to both a 70 percent 
evaluation for his service-connected PTSD, and a total 
disability rating based on individual unemployability due to 
service connected disorders.  

In considering the veteran's claims for earlier effective 
dates, the Board has reviewed the procedural history of the 
veteran's claims.  After a review of the record, discussed 
below, the Board finds that the preponderance of the evidence 
is against his claims, and the benefits sought on appeal must 
be denied.

The veteran was separated from service in August 1969.  He 
first claimed entitlement to service connection for his PTSD 
on April 22, 1996.  On the basis that the evidence of record 
established that the veteran had PTSD directly related to 
service, a June 1996 RO rating decision granted service 
connection for PTSD.  That decision assigned a 30 percent 
evaluation effective April 22, 1996, the day of receipt of 
the veteran's claim.  The veteran appealed.

A subsequent September 1996 RO rating decision continued the 
assigned 30 percent evaluation for PTSD.  A February 1997 RO 
rating decision assigned a 50 percent evaluation for the 
veteran's PTSD, effective April 22, 1996.  In a May 1997 
rating decision, the RO continued the 50 percent evaluation.  

In May 1997, the veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
due to his service-connected PTSD.  Along with this claim was 
correspondence from the representative indicating that the 
veteran was also claiming an increase for his PTSD.

A January 1998 RO rating decision assigned a 70 percent 
evaluation for the veteran's PTSD, effective April 22, 1996.  
That decision also granted entitlement to a total disability 
rating based on individual unemployability due to service 
connected disorders.  That decision assigned an effective 
date of April 9, 1997, the date of a VA hospital admission, 
after finding that the admission qualified as an informal 
claim under the provisions of 38 C.F.R. § 3.155.

In June 1998 the veteran argued that the claims file and VA 
medical records contained evidence, pursuant to 38 C.F.R. 
§ 3.155 and 3.157(b) (1998), of numerous informal claims that 
would warrant an earlier effective date.  The veteran also 
indicated that the informal claims contained in the record, 
in conjunction with his formal claims, showed a continuous 
prosecution of a chain of claims under 38 C.F.R. § 3.156(b); 
therefore, also warranting an earlier effective date.  The 
substantive appeal further indicated an  assertion that since 
the claims file does not show that an application was 
forwarded to the veteran, as required under 38 C.F.R. 
§ 3.155(a), then the one-year period never ran, and each 
informal claim remained effective until a formal claim was 
filed for increase or for a total disability rating based on 
individual unemployability. 

Subsequent correspondence received from the veteran's 
representative in June 1998 included a VA Form 9, which was 
noted to supplement the previously received substantive 
appeal.  In this document, the veteran's representative 
further asserted that since there was an unbroken series of 
claims filed with the preceding claims appeals period, that 
the evidence contained in the January 1998 rating decision 
should be applied to the earliest claim in the series, 
thereby warranting an effective date of April 22, 1996 for 
award of the total rating based on individual 
unemployability.

Except as otherwise provided, the law provides that the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400.  The effective date 
of an evaluation and award of compensation, based on direct 
service connection, will be the day following separation from 
service if a claim is received within one year after 
separation from service; otherwise the effective date will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (b)(2).  

The veteran's original claim for service connection for PTSD 
was received by the RO on April 22, 1996, which was well 
beyond a year after his separation from service.  There is no 
medical evidence dated prior to the date in question that can 
be construed as an informal claim for service connection for 
PTSD.  Since the veteran's original claim for service 
connection for PTSD was not received until several years 
following his discharge from service, and the record shows no 
earlier informal claim for service connection for PTSD, the 
law precludes an effective date any earlier than the date of 
claim for the assignment of a 70 percent rating.  Simply put, 
as a claim for service connection was not filed prior to 
April 22, 1996, there is no legal basis for an award of a 70 
percent evaluation prior to April 22, 1996.  The facts in 
this respect are not in dispute.  Hence, with respect to this 
issue the law and not the evidence is dispositive of this 
issue.  The Board thus holds that entitlement to an effective 
date prior to April 22, 1996, for an award of a 70 percent 
evaluation for PTSD is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The veteran also claims entitlement to an effective date 
prior to April 9, 1997, for a total disability rating based 
on individual unemployability due to his service connected 
PTSD.  The record shows that the veteran first filed a claim 
for a total disability rating based on unemployability on May 
30, 1997.   

As discussed in part above, except as otherwise provided, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later, for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400.  In cases involving a claim for an increased 
evaluation, however, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year, and presumably prior to such date in order 
to benefit the veteran; otherwise the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under existing law if the 
report relates to a disability which may establish 
entitlement.  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.157(b)(1).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

The Board notes that in addition to PTSD, the veteran is also 
service connected for a shrapnel wound scar of the left arm, 
which is evaluated at a noncompensable rate.  The appellant 
has not asserted, however, and the record does not show that 
the scar disability has impacted in any way on his ability to 
secure or follow a substantially gainful occupation.  
Therefore, the sole focus of analysis relates to the 
veteran's PTSD during the relevant period.  

During the entire relevant period, from April 22, 1996 to 
April 9, 1997, the veteran's PTSD rating of 70 percent meets 
the criteria for consideration of a total rating for 
compensation purposes under the above discussed regulations.  
However, in determining the earliest date during that period 
as of which it is ascertainable that the veteran is 
unemployable, the sole fact that he is unemployed or that he 
has difficulty obtaining employment is not enough.  Moreover, 
a high rating in itself is recognition that the impairment 
makes it difficult to obtain or keep employment, but the 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

Applying the above discussed criteria to the present case, 
the effective date for the veteran's claim for a total rating 
could be prior to April 9, 1997, the date of medical 
treatment which is accepted as an informal claim.  The 
effective date may be the earliest date within one year prior 
to April 9, 1997, if it is factually ascertainable that an 
increase in disability had occurred warranting a total 
rating.  Otherwise, the effective date shall be the date of 
receipt of the informal claim.  In this case, however, as the 
veteran was not service connected for PTSD prior to April 22, 
1996, any effective date for a total rating may not precede 
that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In examining the record to determine whether an earlier 
effective date is warranted for the period between April 22, 
1996, and April 9, 1997, the claims file contains clinical 
and other records during that time period, to include VA 
clinical records of psychiatric treatment and examinations, 
outpatient treatment records, reports of examinations in May 
and December 1996, and the report of hospitalization in April 
1997.  

The report of VA examination in May 1996 shows that the 
veteran complained of problems with associating with people, 
sleeping and dreams about people he had killed.  He was noted 
to be working full time.  On examination he was alert and 
oriented.  His remote and recent memory was intact, but his 
immediate memory was decreased.  His relationship to reality 
was good and he had no thought disorder.  His insight and 
judgment were fair.  He was not suicidal or homicidal, 
however, he stated that he had been  occasionally suicidal.  
His mood was described as depressed and unhappy.  His affect 
was sad.  He was noted to be having nightmares about people 
he had killed, and tried to avoid thinking about this.  He 
had difficulty with relationships, sleeping and irritability.  
The examiner opined that he felt that the veteran had minimal 
PTSD.  The Axis I assessments were polysubstance dependence, 
dysthymia, and PTSD.  The Global Assessment of Functioning 
(GAF) score was 60 to 65.  

In an October 1996 statement, a VA Chief of Chaplain Service 
described the veteran as very depressed, and opined his 
belief that the appellant qualified for 100 percent 
disability related to PTSD.  

The report of a December 1996 VA examination shows complaints 
that the veteran was unable to deal with people and had 
nightmares about people he had killed.  The report noted that 
the veteran presently worked at night as a custodian to avoid 
people.  He had asked for a transfer from duties in the 
anatomy laboratory where cadavers were present, and indicated 
that if that could not be arranged, he was going to have to 
quit his job.  On mental status examination, the veteran was 
tense and somewhat distant and guarded.  He appeared sad, 
lonely and on the verge of tears.  The report indicated that 
the veteran was angry toward authority figures.  He was 
coherent and goal directed.  No thinking disorder was 
elicited.  The veteran's mood was depressed and his affect 
was blunted and flattened.  He was oriented, with no memory 
impairment.  His insight was adequate.  The Axis I 
assessments were PTSD, considered remarkably progressed; 
alcohol and cocaine abuse in remission; and dysthymia.  The 
GAF score was 60.  The examiner concluded that the evidence 
showed that there had been progression of the veteran's PTSD; 
and that he was having more intense and more frequent 
nightmares, was more socially isolated, was having difficulty 
with authority figures, difficulty controlling his anger, and 
was significantly depressed and remained in a state of hyper-
vigilance.  

The report of VA hospitalization from April 9, 1997 to April 
21, 1997 shows that the veteran was admitted with suicidal 
ideation that began two days before, and had become worse.  
The report indicated that the veteran had had multiple jobs 
since service, but was unable to keep them, and that he was 
unemployed.  The report noted that three weeks before 
admission, the veteran had lost his most recent job as a 
custodian, which he had had for one year.  On mental status 
examination, he was sad and tearful; alert and oriented; and 
his memory was intact.  His insight and judgment were poor, 
and he had suicidal ideation.  The veteran had no looseness 
of association and no flight of ideas.  He denied any 
hallucinations, delusions or illusions.  His mood was noted 
to be at times angry or sad.  His affect was congruent with 
his mood.  The Axis I diagnoses were  polysubstance abuse; 
mood disorder secondary to polysubstance abuse; and a 
diagnosis of PTSD in the past.  The GAF score was 55 to 60. 

The record shows that until three weeks prior to an April 9, 
1997 hospitalization, the veteran was working and had been 
working at the same job for about a year.  The VA report of 
hospitalization beginning April 9, 1997, was, however, the 
first clinical evidence that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disability.  There is no evidence 
suggesting that the veteran was unemployable prior to that 
date.  Specifically, there is no evidence that on March 19, 
1997, i.e., three weeks prior to the veteran's April 9, 1997 
hospitalization that VA was aware that the appellant was 
unemployable due to his service connected disorders.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim.   See 38 C.F.R. § 3.400(o)(2).  Therefore, 
the benefit sought on appeal is denied.

In reaching this decision the Board considered the argument 
that an earlier effective date is warranted because VA failed 
to forward the veteran an application to file a formal claim.  
Notably, however, even assuming arguendo that VA did fail to 
forward a claims form the clinical records clearly show that 
at no time did the appellant demonstrate entitlement to a 
total rating based on individual unemployability during the 
term between April 22, 1996, and April 9, 1997.  Hence, this 
argument does not provide a factual predicate upon which to 
establish entitlement to an earlier effective date.

Finally, the Board considered the doctrine of benefit of 
doubt under 38 U.S.C.A. § 5107 (West 1991), but finds that 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant granting the veteran's 
claim.


ORDER

An effective date prior to April 22, 1996, for the assignment 
of an evaluation of 70 percent for post-traumatic stress 
disorder, is denied.

An effective date prior to April 9, 1997, for the assignment 
of a total disability rating based on individual 
unemployability due to service connected disorders, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

